Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 15-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stuhr (US 20070018049 A1).

Regarding Claim 1, Stuhr teaches a wingtip device (Fig. 6 element 610) for attachment to a wing of an aircraft, the wingtip device comprising an aerofoil portion (Fig. 6 element 608) and a connection spar (Fig. 6 element 654) arranged to be received in a connection spar receiving portion (Fig. 6 element 642) of the wing of the aircraft, the connection spar comprising:
	a first aperture in a first portion of the connection spar (Holes on leading edge side of Fig. 6 element 654); and
	a second aperture in a second portion of the connection spar (Holes shown on trailing edge side of Fig. 6 element 654), the second portion being rearward of the first portion with respect to a direction of flight of the aircraft;
	wherein the first and second apertures are arranged to receive a first retaining pin configured for insertion through both the first and second apertures (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).

Regarding Claim 2, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second apertures are located at an outboard end of the spar (Holes shown on Fig. 6 element 654 towards the wing tip).

Regarding Claim 3, Stuhr teaches the limitations set forth in Claim 1 and further discloses the connection spar comprises a fixed pin receiver at an inboard end of the connection spar, the fixed pin receiver being arranged to receive a fixed pin, which is fixed to the connection spar receiving portion (Holes on Fig. 6 element 654 towards the fuselage section).

Regarding Claim 6, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second apertures are located at an inboard end of the connection spar (Holes on Fig. 6 element 654 towards the fuselage).

Regarding Claim 8, Stuhr teaches the limitations set forth in Claim 1 and further discloses the first and second apertures are arranged to receive the retaining pin in the direction of flight (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).  

Regarding Claim 15, Stuhr teaches the limitations set forth in Claim 1 and further discloses the wingtip device is selected from the group consisting of a winglet, a wing end-plate, a Hoerner wing tip, a wingtip fence, a canted winglet, a blended winglet, a raked wingtip, a split-tip, a split scimitar wingtip, an advanced technology winglet, and a spiroid winglet (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 16, Sturl teaches a wingtip device retaining system comprising:
	a wing for an aircraft (Fig. 6 element 602), the wing comprising a wing box (Elements between the front and rear spar and the upper and lower skin)  located at an outboard end of the wing, the wing box comprising a first aperture in a first portion of the wing box and a second aperture in a second portion of the wing box (Apertures shown in 2 portions of the wing box), the second portion of the wing box being rearward of the first portion of the wing box with respect to a direction of flight; a wingtip device (Fig. 6 element 610) for attachment to a wing (Fig. 6 element 602) of an aircraft, the wingtip device comprising an aerofoil portion (Fig. 6 element 608); and a connection spar (Fig. 6 element 654) arranged to be received in a connection spar receiving portion (Fig. 6 element 642) of the wing of the aircraft, the connection spar comprising:
	a first aperture in a first portion of the connection spar (Holes on leading edge side of Fig. 6 element 654); and a second aperture in a second portion of the connection spar, the second portion being rearward of the first portion with respect to a direction of flight of the aircraft (Holes shown on trailing edge side of Fig. 6 element 654); and 
	a retaining pin, which is configured for insertion through each of the first and second apertures of the wingtip device and the first and second apertures of the wingtip device, to retain the wingtip device (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).

Regarding Claim 19, Stuhr teaches a wingtip device according to Claim 1 and further discloses a vehicle comprising a wingtip device according to Claim 1 (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 20, Stuhr teaches the limitations set forth in Claim 19 and further discloses the vehicle is an aircraft (“The present invention is directed generally to integrated wingtip extensions for use with jet transport aircraft and other types of aircraft. A wingtip extension configured in accordance with one aspect of the invention includes a tapered wing section and a winglet”, Par. [0007] lines 1-3).

Regarding Claim 21, Stuhr teaches a method of retaining a wingtip device (Fig. 6 element 610) to a wing of an aircraft, the method comprising:
providing the wingtip device, which comprises:
 an aerofoil portion (Fig. 6 element 608); and a connection spar (Fig. 6 element 654) arranged to be received in a connection spar receiving portion of the wing of the aircraft, the connection spar comprising:
	a first aperture in a first portion of the connection spar (Holes on leading edge side of Fig. 6 element 654); and
	a second aperture in a second portion of the connection spar, the second portion of the connection spar being rearward of the first portion of the connection spar with respect to a direction of flight of the aircraft (Holes shown on trailing edge side of Fig. 6 element 654).
	providing the wing, which comprises the connection spar receiving portion, the connection spar receiving portion comprising:
 a first aperture; and a second aperture located rearward of the first aperture of the connection spar receiving portion, with respect to a direction of flight of the aircraft;
	inserting the connection spar of the wingtip device into a connection spar receiving portion of the wing (Shown as arrows in Fig. 6); and
	inserting a retaining pin through each of the first and second apertures of the connection spar and the first and second apertures of the connection spar receiving portion to retain connection spar in the connection spar receiving portion (“a plurality of bolts or other suitable fasteners (not shown) can be used to fixedly clamp the second front spar 641 in the front spar extension 653 and the second rear spar 642 in the rear spar extension 654”, Par [0032] lines 21-24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuhr (US 20070018049 A1) in view of Pajard (US 20090302159 A1).

Regarding Claim 4, Stuhr teaches the limitations set forth in Claim 1.
	Stuhr fails to explicitly teach the connection spar comprises one or more protrusions arranged to be received in a corresponding receiver located in the connection spar receiving portion.
	However, Pajard teaches the connection spar comprises one or more protrusions arranged to be received in a corresponding receiver located in the connection spar receiving portion (Protrusions shown in Fig. 2 as spar lip elements on both sides of element 9 on the ends of connection spar 5).
	Stuhr and Pajard are considered analogous to the claimed invention as they are in the same field of aircraft wing connection spars. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of Stuhr with the protrusion disclosed by Pajard. Doing so would allow for a more secured connection to the receiving spar and allow for easier alignment during connection. 

Regarding Claim 5, Stuhr and Pajard teach the limitations set forth in Claim 4.
	Pajard further discloses the one or more protrusions are located at an inboard end of the connection spar (Protrusions shown as spar lip elements in Fig. 2 on either side of element 9).

Regarding Claim 7, Stuhr teaches the limitations set forth in Claim 6.
	Stuhr fails to explicitly teach one or more protrusions located at an outboard end of the connection spar, the one or more protrusions being arranged to be received by one or more corresponding receivers in the connection spar receiving portion.
	However, Pajard teaches one or more protrusions located at an outboard end of the connection spar, the one or more protrusions being arranged to be received by one or more corresponding receivers in the connection spar receiving portion (Protrusions shown in Fig. 2 as spar lip element on lower end of connection spar 5 received by groove on lower section of receiving spar 6).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of Stuhr with the protrusion disclosed by Pajard. Doing so would allow for a more secured connection to the receiving spar and allow for easier alignment during connection.

Regarding Claim 18, Stuhr teaches the limitations set forth in Claim 16.
	Stuhr fails to explicitly teach the connection spar receiving portion comprises one or more receivers arranged to receive corresponding protrusions from the connection spar.
	However, Pajard teaches the connection spar receiving portion comprises one or more receivers arranged to receive corresponding protrusions from the connection spar (Protrusions shown in Fig. 2 as spar lip element on lower end of connection spar 5 received by groove on lower section of receiving spar 6).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of Stuhr with the protrusion disclosed by Pajard. Doing so would allow for a more secured connection to the receiving spar and allow for easier alignment during connection.


Response to Arguments

Applicant's arguments regarding Independent Claim 1 filed 06/24/2022 on Pages 9-10 have been fully considered but they are not persuasive. Applicant states the spars of Stuhr are not arranged to be received as they are considered “sandwiched”. The examiner respectfully disagrees as the spars being sandwiched is considered a form of receiving. 
Applicant's arguments regarding the wing box filed 06/24/2022 on page 11 have been fully considered but they are not persuasive. As the claims disclose the apertures being located on first and second portions of the wing box, the rejection stands. The wing box is defined as the area between and including the leading edge spar, the trailing edge spar, and the upper and lower skins. Having the cited apertures in a first and second portion of the wing box, the prior art of record reads on the claim. 	
Applicants arguments regarding the unclarity of the rejection of claim 16 have been fully considered and are persuasive. Further clarification on the wing box portions of the prior art rejection has been stated in the rejection.

Allowable Subject Matter
Claims 9-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644